Exhibit 10.16

 

 

 

10.16_exh_10_16_2020-1-1 non-employee director compensation program_page_1.gif
[ex-10d16g001.gif]

Effective January 1, 2020 TELADOC HEALTH, INC. NON-EMPLOYEE DIRECTOR
COMPENSATION PROGRAM Non-employee members of the board of directors (the
“Board”) of Teladoc Health, Inc. (the “Company”) shall receive cash and equity
compensation as set forth in this Non-Employee Director Compensation Program
(this “Program”). The cash and equity compensation described in this Program
shall be paid or be made, as applicable, automatically and without further
action of the Board, to each member of the Board who is not an employee of the
Company or any parent or subsidiary of the Company (each, a “Non-Employee
Director”) who is entitled to receive such cash or equity compensation, unless
such Non-Employee Director declines the receipt of such cash or equity
compensation by written notice to the Company. This Program shall remain in
effect until it is revised or rescinded by further action of the Board. This
Program may be amended, modified or terminated by the Board at any time in its
sole discretion. No Non-Employee Director shall have any rights hereunder,
except with respect to stock options granted pursuant to the Program. This
Program will become effective on January 1, 2020 (the “Effective Date”). As of
the Effective Date, the terms and conditions of this Program will supersede any
prior cash and/or equity compensation arrangements for service as a member of
the Board that are not legally binding contracts between the Company and any of
its Non-Employee Directors. I. CASH COMPENSATION A. Annual Retainers. Each
Non-Employee Director shall receive an annual retainer of $40,000 for service on
the Board. B. Additional Annual Retainers. In addition, each Non-Employee
Director shall receive the following annual retainers: 1. Chairman of the
Board.A Non-Employee Director serving as Chairman of the Board shall receive an
additional annual retainer of $50,000 for such service. 2. AuditCommittee.
ANon-EmployeeDirectorservingas Chairperson of the Audit Committee shall receive
an additional annual retainer of $20,000 for such service. A Non-Employee
Director serving as a member other than the Chairperson of the Audit Committee
shall receive an additional annual retainer of $10,000 for such service. 3.
Compensation Committee. A Non-Employee Director serving as Chairperson of the
Compensation Committee shall receive an additional annual retainer of $15,000
for such service. A Non-Employee Director serving as a member other than the
Chairperson of the Compensation Committee shall receive an additional annual
retainer of $7,500 for such service. 4. Employee Director serving Committee
shall receive an Employee Director serving Nominating and Corporate Governance
Committee. A Non-as Chairperson of the Nominating and Corporate Governance
additional annual retainer of $10,000 for such service.A Non-as a member other
than the Chairperson of the Nominating and Corporate Governance Committee shall
receive an additional annual retainer of $5,000 for such service.

 

 








10.16_exh_10_16_2020-1-1 non-employee director compensation program_page_2.gif
[ex-10d16g002.gif]

5. Quality Assurance and Regulatory Compliance Committee. A Non-Employee
Director serving as Chairperson of the Quality Assurance and Regulatory
Compliance Committee shall receive an additional annual retainer of $10,000 for
such service. A Non-Employee Director serving as a member other than the
Chairperson of the Quality Assurance and Regulatory Compliance Committee shall
receive an additional annual retainer of $5,000 for such service. C. Payment of
Retainers. The annual retainers described in Sections I(A) and I(B) shall be
earned on a quarterly basis based on a calendar quarter and shall be paid in
cash by the Company in arrears not later than the fifteenth day following the
end of each calendar quarter. In the event a Non-Employee Director does not
serve as a Non-Employee Director, or in the applicable positions described in
Section I(B), for an entire calendar quarter, the retainer paid to such
Non-Employee Director shall be prorated for the portion of such calendar quarter
actually served as a Non-Employee Director, or in such position, as applicable.
The retainers payable to a Non-Employee Director under this Program shall be
reduced by (and shall not be paid in addition to) any cash retainers or director
fees the Non-Employee Director is entitled to receive for performing
Non-Employee Director services during the same period under a legally binding
contract between the Company and the Non-Employee Director. II. EQUITY
COMPENSATION Non-Employee Directors shall be granted the equity awards described
below. The awards described below shall be granted under and shall be subject to
the terms and provisions of the Company’s 2015 Incentive Award Plan or any other
applicable Company equity incentive plan then-maintained by the Company (the
“Equity Plan”) and shall be granted subject to award agreements, including
attached exhibits, in substantially the form previously approved by the Board.
All applicable terms of the Equity Plan apply to this Program as if fully set
forth herein, and all grants of stock options hereby are subject in all respects
to the terms of the Equity Plan and the applicable award agreement. Any
provision hereof to the contrary notwithstanding, the Board may elect, from time
to time, to allocate any equity award to a Non-Employee Director among any
combination of equity-based awards eligible for grant under the Equity Plan. A.
Initial Awards. Each Non-Employee Director who is initially elected or appointed
to the Board after the Effective Date shall receive, on the date of such initial
election or appointment, such number of restricted stock units as equals
$250,000, calculated as of the date of the award in accordance with the
Company’s customary methods. The awards described in this Section II(A) shall be
referred to as “Initial Awards.” No Non-Employee Director shall be granted more
than one Initial Award. B. Subsequent Awards. A Non-Employee Director who (i)
has been serving as a Non-Employee Director on the Board for at least six months
as of the date of any annual meeting of the Company’s stockholders after the
Effective Date and (ii) will continue to serve as a Non-Employee Director
immediately following such meeting, shall be automatically granted, on the date
of such annual meeting, such number of restricted stock units as equals $175,000
in value, calculated as of the date of the award in accordance with the
Company’s customary methods. The awards described in this Section II(B) shall be
referred to as “Subsequent Awards.” For the avoidance of doubt, a Non-Employee
Director elected for the first time to the Board at an annual 2

 

 








 

 

10.16_exh_10_16_2020-1-1 non-employee director compensation program_page_3.gif
[ex-10d16g003.gif]

meeting of the Company’s stockholders shall only receive an Initial Award in
connection with such election, and shall not receive any Subsequent Award on the
date of such meeting as well. C. Termination of Service of Employee Directors.
Members of the Board who are employees of the Company or any parent or
subsidiary of the Company who subsequently terminate their service with the
Company and any parent or subsidiary of the Company and remain on the Board will
not receive an Initial Award pursuant to Section II(A) above, but to the extent
that they are otherwise entitled, will receive, after termination from service
with the Company and any parent or subsidiary of the Company, Subsequent Awards
as described in Section II(B) above. D. Terms of Awards Granted to Non-Employee
Directors 1. Exercise Price. The per share exercise price of each option granted
to a Non-Employee Director shall equal the Fair Market Value (as defined in the
Equity Plan) of a share of common stock on the date the option is granted. 2.
Vesting. Each Initial Award shall vest and become exercisable in three
substantially equal annual installments following the date of grant, such that
the Initial Award shall be fully vested on the third anniversary of the date of
grant, subject to the Non-Employee Director continuing in service as a
Non-Employee Director through each such vesting date. Each Subsequent Award
shall vest and become exercisable, or have the restrictions lapse with respect
thereto and become fully possessory (as applicable), on the earlier of the first
anniversary of the date of grant or the day immediately prior to the date of the
next annual meeting of the Company’s stockholders occurring after the date of
grant, in either case subject to the Non-Employee Director continuing in service
on the Board as a Non-Employee Director through each such vesting date. Unless
the Board otherwise determines, any portion of an Initial Award or Subsequent
Award which is unvested or unexercisable at the time of a Non-Employee
Director’s termination of service on the Board as a Non-Employee Director shall
be immediately forfeited upon such termination of service and shall not
thereafter become vested and exercisable. All of a Non-Employee Director’s
Initial Awards and Subsequent Awards shall vest in full immediately prior to the
occurrence of a Change in Control (as defined in the Equity Plan), to the extent
outstanding at such time. 3. Term. The maximum term of each stock option granted
to a Non-Employee Director hereunder shall be ten (10) years from the date the
option is granted. 3

 



